Robert L. Brown, Justice, dissenting. The majority reverses without discussing these findings of fact by the circuit court: (1) Patricia Love was hired by the Smackover School District as a long-term substitute teacher and not as a teacher under the Teacher Fair Dismissal Act; (2) the School District had no intention of hiring Ms. Love as a permanent teacher; and (3) the evidence indicates that Ms. Love knew she was hired only as a substitute and not as a permanent teacher. The majority reverses without addressing the crucial issue in this case which is whether the circuit court’s factual findings are clearly erroneous. See Wood v. Corner Bank, 315 Ark. 200, 866 S.W.2d 385 (1993); Wilson v. Allen, 305 Ark. 582, 810 S.W.2d 42 (1992); Sturgis v. The Lee Apparel Co., 304 Ark. 235, 800 S.W.2d 719 (1990); Taylor's Marine, Inc. v. Waco Manuf., Inc., 302 Ark. 521, 792 S.W.2d 286 (1990); City of Crossett v. Switzer, 302 Ark. 239, 788 S.W.2d 738 (1990). It was the circuit court, of course, that heard all the evidence and observed witness demeanor. Moreover, on appeal we have stated time and again that we view the evidence in the light most favorable to the appellee. See, e.g., Rich Mountain Elec. Coop. v. Revels, 311 Ark. 1, 841 S.W.2d 151 (1992); City of Pocahontas v. Huddleston, 309 Ark. 353, 831 S.W.2d 138 (1992); Jernigan v. Cash, 298 Ark. 347, 767 S.W.2d 517 (1989); McCartney v. McLaughlin, 296 Ark. 344, 756 S.W.2d 907 (1988). Despite this authority, the majority opinion does not explain why the clearly erroneous rule is not applicable. What decides the case for the majority is a question of law — the existence of a written document entitled “contract.” The decision looks no further than that, even though the litigation at trial centered on whether the contract was a mistake and on whether Love knew that she was hired as a long-term substitute teacher and not as a regular teacher. While the majority’s approach has the appeal of simplicity, it discounts the considerable evidence that no permanent teacher contract was intended by the School District and Ms. Love and that Ms. Love was aware that she was hired solely as a substitute. A compendium of that evidence follows: 1. When Ms. Teri Philyaw moved into a half-time administrative position with the school in January 1993 due to increased enrollment, a long-term substitute teacher was needed for Ms. Philyaw’s morning classes. That is the position that Ms. Love filled. 2. There was uncertainty about whether the increased enrollment would continue into the 1993-94 school year. 3. Ms. Love was hired from January 25, 1993, to June 4, 1993, to teach half days at one-half the pay of a long-term substitute teacher, which was $45 per day for total compensation of $4,005. This pay was less than the pay for a half-time regular teacher. 4. The School Board never voted to hire Ms. Love as a regular teacher. 5. Ms. Love knew that the half-time position she was filling might not exist for the following school year. 6. On May 21, 1993, Ms. Love applied to the Smackover School Superintendent for a half-time sixth grade teaching position “currently available” or “any other half-time and/or full-time positions that may become available in the future.” She was not hired. 7. On August 19, 1993, Ms. Love applied to the Smackover School Superintendent for a teacher’s aide position as well as any other position that might be available. She was not hired. 8. On April 4, 1994, Ms. Love filed suit in circuit court for declaratory relief and a writ of mandamus. The majority decides the issue of teacher status solely as a matter of law because Ms. Love was issued a “contract.” I cannot submit to that rigidity. The facts must control this case. But under the majority’s rationale, it would make no difference how vast and conclusive the facts were supporting Ms. Love’s substitute status or how egregious the error was in issuing the contract. The federal district court has recognized that the mere issuance of a contract did not control in an analogous situation. See Gillespie v. Board of Educ. of North Little Rock, 528 F.Supp. 433 (E.D. Ark. 1981), affirmed 692 F.2d 529 (8th Cir. 1982). In Gillespie, a guidance counselor for the school was mistakenly issued a counselor contract. She had previously been informed that the guidance counselor position would be eliminated due to declining enrollment at the school and that she would be employed as a regular teacher at less pay. She sought to enforce the guidance counselor contract under the Teacher Fair Dismissal Act. The district court and court of appeals, however, recognized that a clerical mistake had been made in issuing the contract and held in favor of the school district. That type of analysis, where the facts are examined, should be followed in the instant case. Now Ms. Love presumably will be reinstated to serve 89 days as a half-time teacher at some point in the school year irrespective of whether Ms. Philyaw has returned to the classroom full time or not, or paid an equivalent amount. The awkwardness of such a remedy points up the fact that the Teacher Fair Dismissal Act simply did not contemplate the automatic renewal of long-term substitute teachers for successive school years where contracts are erroneously issued. I would look to the facts to decide this case and respectfully dissent. Roaf, J., joins.